                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Alexander G. Turner,                               )          C/A No. 0:19-2334-BHH-PJG
                                                   )
                                Plaintiff,         )
                                                   )
         v.                                        )                     ORDER
                                                   )
Warden Lewis; Early; Duffy; Bennett;               )
Konrad; Harouff; Turner; McCarthy; Lim,            )
                                                   )
                                Defendants.        )
                                                   )

         Plaintiff filed this civil action in August 2019. This matter is before the court pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On November 21, 2019, the court

issued a Scheduling Order setting a deadline for filing dispositive motions of February 18, 2020.

(ECF No. 24.) As of the date of this order, no party has filed a potentially dispositive motion

regarding the merits of this case. The parties are directed to inform the court in writing of the

status of this case on or before March 6, 2020 and advise the court as to whether the case is ready

for trial. If any party intends to seek leave for an extension in which to file a dispositive motion

after the expiration of the court’s deadline as ordered, it must establish the requisite showings in

accordance with the applicable Federal Rules of Civil Procedure and the Local Civil Rules of this

court.

         IT IS SO ORDERED.


                                               __________________________________________
February 27, 2020                              Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                              Page 1 of 1
